MR. JUSTICE HOLLOWAY
delivered the opinion of the court.
On March 16, 1916, the parties hereto entered into a contract in writing by the terms of which plaintiff was employed for six months, at a salary of $300 per month, as captain, manager and first baseman of defendant’s baseball club. The contract provided that within thirty days from its date plaintiff should purchase and pay for 100 shares of the capital stock of the defendant corporation. This action was brought in July, 1916, and in his complaint plaintiff sets forth at length the contract of employment, and alleges that within thirty days he purchased the 100 shares of stock; that he entered upon the discharge, of his duties under the contract and fully performed the same up to June 23; that he was paid for his services up to June 1, and no more; that on June 23 defendant, without *26cause, wrongfully discharged him as captain and manager of its ball club; that he was ready, able and willing to complete performance under the contract, but was denied the right to do so; that he was unable to secure employment elsewhere; that by reason of his wrongful discharge the compensation to which he would have been entitled was lost to him; that he demanded payment of the amount claimed; and that payment was refused. The complaint sets forth the amount of wages earned from June 1 to June 23, and the amount which he would have earned from June 23 to the end of the term, if he had been -permitted to complete performance. The prayer is for judgment for the total of these two amounts.
The answer consists of a general denial of certain allegations of the complaint, a complete special defense, a partial defense, and four counterclaims. All affirmative allegations were put in issue by reply. Upon the trial the court sustained defendant’s objection to the introduction of any evidence on the ground that the complaint does not state a cause of action; permitted the withdrawal of the several counterclaims; dismissed the complaint; and rendered and had entered a judgment for the defendant’s costs. From that judgment plaintiff appealed.
It is the rule in this jurisdiction, and elsewhere generally, [1] that if the allegations of the complaint warrant a recovery by plaintiff in any amount and upon any admissible theory, the pleading will withstand a general demurrer or an objection to the admission of evidence. (Cassidy v. Slemons & Booth, 41 Mont. 426, 109 Pac. 976.) In McFarland v. Welch, 48 Mont. 196, 136 Pac. 394, this court held that a servant wrongfully discharged from his employment may pursue any one of three remedies: (1) He may treat the contract as rescinded and sue upon a quantum meruit for the value of the services actually performed and for which payment has not been made; or (2) he may treat the contract as continuing and sue for damages for the breach occasioned by his wrongful discharge; or (3) he may stand by in readiness to perform until *27the expiration of the term of employment and then sue upon the contract for the unpaid wages.
It may be conceded that this complaint does not state a cause [2, 3] of action upon a quantum meruit or upon the theory of constructive service, and our investigation is limited to the inquiry: Does it state a cause of action for damages for a breach of the contract? Eespondent contends that it does not, and that it is deficient in many particulars:
(1) The complaint alleges that plaintiff was discharged as captain and manager only, and does not allege that he was discharged from the employment.' Standing alone, the pleading would be open to this criticism. From all that appears from the face of the complaint, plaintiff might have proceeded to discharge his duties as first baseman and might have received the full compensation provided by the contract; but it is elementary that a defective complaint—defective in the sense that it omits a necessary allegation—may be cured by the answer' (Stephens v. Conley, 48 Mont. 352, Ann. Cas. 1915D, 958, 138 Pac. 189), and if the answer contains the necessary curative allegation, it will be treated as though incorporated in the complaint. In that portion of the answer devoted to the complete defense defendant sets forth numerous acts of misconduct on the part of the plaintiff, and then concludes that by reason thereof “this defendant on the twenty-third day of June, A. D. 1916, discharged the said plaintiff from defendant’s employment,” etc. If, then, the complaint is indefinite or uncertain in attempting to plead a discharge from the employment in its entirety, or if the necessary allegation of such discharge is wanting altogether, the defect or omission is supplied abundantly by the allegation of the answer quoted above, and the ruling upon the objection cannot be justified upon this ground.
(2) It is insisted that the plaintiff does not allege that he [4, 5] paid for the 100 shares of stock within the period mentioned in the contract for that purpose, or at all. It is alleged that within thirty days from the date of the contract plaintiff tendered to defendant the full amount of the purchase price; *28that he was directed by defendant to expend the money for its use and benefit, and did so; that on June 1 a settlement was had between the parties; that defendant then received from plaintiff $375 as payment upon the purchase price of the stock, and by mutual agreement the time for the payment of the balance was extended and the balance was to be deducted from the salary to be earned by plaintiff during the month of June, and that at the time of his discharge defendant was indebted to him in a sum greatly in excess of the balance due upon the purchase price of the stock. "We need not stop to determine whether a waiver is pleaded sufficiently. The contract of employment was subject to alteration or modification by a subsequent agreement in writing or by an executed oral agreement (Rev. Codes, sec. 5067), and if it be conceded that the subsequent agreement pleaded is an executory contract, then, since it must have been in writing in order to be effective, the presumption will be indulged that it was in.writing, nothing appearing to the contrary (Hefferlin v. Karlman, 29 Mont. 139, 74 Pac. 201; Mantle v. White, 47 Mont. 234, 132 Pac. 22).
(3) The objection is made that the complaint does not [6] contain any allegation of damages suffered by plaintiff in consequence of his wrongful discharge. While it is usual in an action of this character to incorporate in the complaint a formal allegation that plaintiff has been damaged in a stated amount, such allegation is not indispensable. If the complaint sets forth the facts from which the damages naturally flow and contains a prayer for the amount, it is sufficient, although it fails to allege in express terms that plaintiff has been damaged. (Riser v. Walton, 78 Cal. 490, 21 Pac. 362; Bank of British Columbia v. Port Townsend, 16 Wash. 450, 47 Pac. 896; 13 Cyc. 175; 17 C. J. 998; 1 Sutherland on Damages, 4th ed., sec. 415.) The complaint does disclose the terms of the contract and alleges that by reason of the discharge the compensation which plaintiff otherwise would have earned was lost to him, and concludes with a prayer for the amount claimed. It [7] is the rule in this state that, in an action by an employee *29for damages for his wrongful discharge, the measure of recovery is the amount he would have earned under the contract to the end of the term, less any amount received by him for services rendered to others or which he might have received by the exercise of due diligence in seeking employment after the date of his discharge and to the end of the term. (Edwards v. Plains L. & W. Co., 49 Mont. 535, 143 Pac. 962.)
It is true that the prayer of this complaint comprehends a [8] claim for the wages earned from June 1 to June 23, as well as the demand for damages occasioned by the breach, but it does not follow that, because plaintiff is seeking to recover more than he is entitled to recover, he may not recover at all. This complaint does not state a cause of action upon a quantum meruit, and the allegations respecting the wages earned from June 1 to June 23 may be disregarded as surplusage.
The complaint is not a model pleading, but, when stripped of useless verbiage, it does'contain all the allegations necessary to state a cause of action for damages for the breach of the contract (26 Cyc. 1003; 13 Ency. Pl. & Pr. 915), and is proof against the objection made to it.
The judgment is reversed and the cause is remanded for further proceedings.

Reversed a/nd remanded.

Mr. Chief Justice Brantly and Associate Justices Eeynolds, Cooper and Galen concur.